Title: Enclosure I: Josef de Jaudenes to Edmund Randolph, 16 August 1794
From: Jaudenes, Joseph de
To: Randolph, Edmund



EnclosuresIJosef de Jaudenes to Edmund Randolph

Sir
New York 16th. August 1794

With no small concern I see myself obliged to inform you, that no progress has been made in the negociation pending between the King my master and the United States on account of the reason I so often gave your predecessor, by writing and conversation, that His Majesty would enter into no Treaty if the powers delegated to the Ministers of the States were not ample or that they had private instructions that should have for their object the concluding a partial and not general treaty; and at least that the Ministers appointed for that purpose by the States should in every respect be such whose Characters, Conduct and Splendor would render them proper persons to reside near his Royal person;  which is required by the importance of the business to be treated on.
With this intent the King orders me to make known to the President of the U.S. “that Spain is ready to treat with the U.S. on whatever relates to the Limits, Indians, Commerce and whatever else may cement the strictest Amity between the two countries, but as the powers given Messrs. Carmichael and Short, the incompetency of the former being so notorious and the conduct of the latter having been also very close and circumspect, it is not possible to conclude such important matters with them—and in consideration of these reasons His Majesty hopes the US. will send another person or persons with full powers to settle the treaty, but such whose Characters and abilities will insure them a kind reception on the part of the King.”
On this account I beg you Sir, to inform the President of the US. who I flatter myself will be willing to comply with His Majesty’s request, and with all the brevity required for the interest of both countries; I beg you to inform me the result, that I may communicate it to His Majesty. I beg to repeat my assurances of respect, & am Sir, Your most obedient Servant

Joseph de Jaudenes


